Citation Nr: 1537849	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-26 444A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a lumbosacral disability.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to a service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, reconsidered a February 2006 rating decision, and denied service connection for a lumbosacral spine disability and sleep apnea.  In April 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In June 2013 and again in June 2014, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for sleep apnea is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDING OF FACT

The Veteran's low back complaints in service were acute and resolved; a chronic acquired low back disability was not manifested in service; arthritis of the low back was not manifested in the first postservice year; and the Veteran's current lumbosacral spine disability is not shown to be related to his service/complaints and injuries therein.


CONCLUSION OF LAW

Service connection for a lumbosacral spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  By correspondence dated in February 2006, VA notified the Veteran of the information needed to substantiate and complete his claims of service connection for a lumbosacral spine disability, to include notice of the information that he was responsible for providing and the evidence that VA would attempt to obtain.  He did not receive notice regarding disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Supreme Court reversed the case of Sanders v. Nicholson, 487 F.3d 881 (2007), which had held that any error in VCAA notice should be presumed prejudicial and that VA must always bear the burden of proving that such an error did not cause harm.  In reversing Sanders, the Supreme Court in essence held that - except for cases in which VA has failed to inform the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki, 129 S. Ct. at 1704-06.  The Veteran has not alleged that he was prejudiced because he did not receive timely notice on the downstream issues of how disability ratings and effective dates of awards are assigned.  A November 2010 letter advised him of disability rating and effective date criteria regarding another service connection claim and a March 2011 supplemental statement of the case (SSOC) readjudicated the matter after further development was completed.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Furthermore, as will be further explained below, the Veteran's April 2013 Board hearing testimony reflects knowledge of the elements necessary to substantiate his claim.  Notably, notice on the "downstream" issues is critical only if service connection is granted (otherwise it is moot). 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  At the April 2013 videoconference hearing, he testified that he received treatment for low back injuries in service at unspecified, private hospitals in Grand Forks, North Dakota, and Goose Bay, Canada, during service and from other private providers post service.  In June 2013, the Board remanded the case to obtain records of the hospital treatment, other private treatment records, and updated VA treatment records.  An undated letter that appears to have been mailed in July 2013 asked the Veteran to complete authorizations and consent forms for the records to be released.  Outstanding VA treatment records were secured.  In a July 2013 letter, he indicated that there was a misunderstanding at the April 2013 hearing and advised that the treatment he received in service was at Air Force (not private) hospitals at the Grand Forks and Goose Bay bases.  He did not respond to the request for identification of, and authorizations to secure records from, any private providers.  It is therefore assumed there was no relevant private treatment.  As service hospital records are maintained separate from STRs, in June 2014 the Board again remanded the case for development for such records.  In a February 2015 response to the AOJ's request for the records, the National Personnel Records Center (NPRC) indicated that searches for the Veteran's clinical records for low back treatment at the Grand Forks Air Force Base (AFB) hospital from January 1967 to December 1968 and for records from the Goose Bay Airbase from 1969 were negative.  A May 2015 letter informed the Veteran that service hospital records could not be located, and requested that he submit any relevant evidence.  No such evidence was received.   In a May 2015 statement, his representative requested the Board to proceed with adjudication.  

The AOJ arranged for a VA spine examination in July 2014.  In an August 2015 appellate brief, the Veteran's representative argued the VA examiner's negative nexus opinion was inadequate because the rationale was based on the Veteran's complaints not being corroborated by contemporaneous medical records, in violation of the U.S. Court of Appeals for the Federal Circuit's holding in Buchanan v. Nicholson, (Fed. Cir. 2006) 451 F.3d at 1336.  The Board finds the representative's argument is without merit.  As will be explained further below, the examiner thoroughly reviewed the record and based the opinion on multiple factors, including documented intervening injuries.  Accordingly, the Board finds that the examination report to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issue of service connection for a lumbosacral spine disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2013 hearing, the undersigned explained the law governing establishment of service connection, advised the Veteran of the bases for the denial of this claim, and explained what type of evidence would establish service connection for such disability.  The Veteran's testimony reflects knowledge of the elements necessary to substantiate his claim.  There is no allegation of a deficiency in the conduct of the hearing.  VA's duty to assist is met.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active wartime military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's STRs show he complained of pain over his sacroiliac joint after falling on ice in November 1967.  Acute lumbar strain was diagnosed.  An X-ray revealed spina bifida occulta of the arch of the first sacral segment, but otherwise an essentially unremarkable study of the lumbosacral spine.  An undated treatment note (apparently entered in 1969) indicates the Veteran sought treatment for a superficial laceration wound caused by a knife.  On March 1970 examination, the Veteran's spine was normal on clinical evaluation.  In an accompanying report of medical history, he indicated he had not had any bone or joint deformity, or recurrent back pain.  A March 1971 note indicates he was in an auto accident.  Tenderness of the chest was noted.  On March 1971 service separation examination, his spine was normal on clinical evaluation.  In an accompanying report of medical history, he indicated he had not had any bone or joint deformity, or back trouble.  In April 1971, he requested his treatment provider to draft a letter to an insurance provider concerning the motor vehicle accident.  The April 1971 letter indicates he was seen in March 1971 for back pain from an automobile accident; the impression was contusion of the left chest.

On November 1974 VA psychological evaluation, the Veteran reported injuring his back while working as a truck driver for a private company between 1973 and 1974.  

An October 1994 private treatment record notes the Veteran complained of back pain after sustaining injuries in two separate accidents in the prior six weeks, the first when his vehicle was pushed off the road by another, and the second when a rack of merchandise in a gas station fell over and struck him in the back.  A February 1995 record notes he complained of a backache that had lasted approximately a year.  A February 1995 MRI report notes he complained of mid and low back pain radiating to the arms and legs.  An MRI of the lumbar spine showed spondylosis, mild posterior disc bulging, and disc desiccation.  He underwent a cervical spine fusion, decompression, and diskectomy in March 1995.  An August 1995 note indicates he reported he had no previous significant musculoskeletal pain or arthritic condition until 1993, when he was in a motor vehicle accident.  He reported he was involved in another car accident in July 1994, which caused a stiff neck and pain between the shoulders.  He indicated the rack of merchandise fell on him in August 1994, causing chronic upper back tightness.  A September 1996 record notes he had a long history of chronic back problems.  An October 1996 private pain management program exit summary indicates he sought treatment for chronic pain syndrome due to myofascial strain of the lumbar and cervical spine, status pos cervical laminectomy and discectomy.  In October 1997, he reported he was in another car accident that extended his neck, causing severe pain and numbness.

In a February 2006 Report of Contact, the Veteran reported he injured his back and neck in a car accident between October 1969 and February 1970 and was treated at a private hospital in Canada.  In a March 2006 statement, he reported his vehicle was hit from behind and the accident caused extreme pain.  He said he believed he was treated at a private hospital in Grand Falls, Canada.  He requested his records from that hospital.  In a March 2006 letter, the hospital indicated it did not have records of his treatment, noting outpatient/emergency records can be destroyed after 10 years.  

In a March 2006 letter, the Veteran's brother-in-law asserted the Veteran sustained back injuries when his vehicle was rear-ended.  He did not provide a date and location of the accident.

A July 2006 VA treatment note shows degenerative joint disease (DJD) was diagnosed; the joint was not identified, but an addendum note indicates he was referred for a physical therapy consultation for back treatments.  A September 2006 VA physical therapy note shows he reported experiencing chronic low back pain since 1970, following an accident.  An X-ray showed multilevel degenerative disk disease (DDD) and lumbar spine osteoarthritis.  DJD/low back pain was assessed in January 2007.

In an October 2006 statement, the Veteran asserted he was never able to move normally after sustaining injuries in the motor vehicle accident he reported occurred in service.  An October 2006 report of contact indicates he reported the accident occurred in January 1971.

In an October 2006 letter in response to the Veteran's request for records, the NPRC indicated the only records of the Veteran's treatment at the Loring AFB hospital were from 1970.  The records provided do not show treatment for back complaints.  Two attempts to locate any clinical records from 1969 and 1971 were unsuccessful.  

An October 2006 VA treatment note indicates the Veteran reported experiencing back pain since service.  A December 2006 MRI showed degenerative changes and spinal stenosis.  

In an August 2007 statement, the Veteran reiterated that after the reported motor vehicle accident in service, he was treated at a private Canadian hospital.  He asserted the physician who treated him contacted military treatment providers.  In a separate August 2007 statement, he asserted that while stationed at Loring AFB he slipped on ice in November 1967 and was excused from parade due to back pain.

At a September 2009 hearing before a Decision Review Officer, the Veteran reported he injured his back in a fall at Grand Forks, North Dakota in 1968 and again in a motor vehicle accident.  

In a November 2010 statement, the Veteran reiterated his reports of injuring his back and neck falling on a flight line in Grand Forks, North Dakota and again in a motor vehicle accident.  He reported that after the accident he was excused from pass and review due to his back and neck pain.  

At the April 2013 videoconference hearing, the Veteran testified he injured his back at least three times in service and that his back pain has persisted since then.  He reported he fell while boarding a helicopter, was attacked by another service member with a knife and thrown to the ground, and was injured in a motor vehicle accident.  He did not provide a clear timeline of when each injury was sustained, but indicated he received treatment at a Grand Forks, North Dakota hospital in November 1967, a Goose Bay, Canada hospital in late 1969, and a Grand Falls, Canada hospital in February 1970.  

In a July 2013 letter, the Veteran explained that there was a misunderstanding during the April 2013 Board hearing and advised that the treatment he received after he fell boarding a helicopter on the flight line and after being attacked by another service member was at Air Force (not private) hospitals at the Grand Forks and Goose Bay bases.  In June 2014, the Board remanded the case again for exhaustive development to secure complete clinical records of any (and all) treatment the Veteran received for injuries in service, at the Grand Forks base hospital between 1967 and 1968 and at a Goose Bay base hospital in 1969 (and for any further development indicated).

On July 2014 VA examination, lumbosacral strain was diagnosed.  The examiner indicated he reviewed the claims file and noted the Veteran's STRs show he injured his back in a fall in November 1967 and again in March 1971 in a motor vehicle accident.  The examiner noted both injuries were treated conservatively with medication.  The Veteran reported he had experienced back difficulty since service.  The examiner opined the Veteran's back condition is less likely as not caused by or a result of military service.  He explained that both of the Veteran's documented back injuries healed without any complications (as there was no evidence of continuing back treatment or evaluations in his service treatment records).  He noted the Veteran did not report back pain on separation examination and that his back was normal on clinical evaluation then.  He also noted that a private physician noted in August 1995 that the Veteran reported had no previous significant musculoskeletal pain or arthritic condition until 1993, when he was involved in another motor vehicle accident.  He observed that the Veteran was involved in several accidents after service and sustained a back injury in August 1994, when a case of bottles fell on him.  He noted that the history of these injuries might help clarify the etiology of his back problems.  

In a February 2015 response to an AOJ request for the Veteran's service hospital records, the NPRC certified that searches for clinical records of the Veteran's low back treatment at the Grand Forks AFB hospital from January 1967 to December 1968 and from the Goose Bay Airbase in 1969 were negative.  He was so advised.  

In a June 2015 statement, the Veteran asserted his back disability began in service.  

As noted, the Veteran's representative argued the July 2014 examination report was inadequate for rating purposes in an August 2015 appellate brief.  The representative also argued that the Veteran's service-connected anxiety disorder caused him to become obese, which caused his low back disability.  In the alternative, he argued the Veteran's sleep apnea caused him to have multiple motor vehicle accidents that, in turn, caused his back disability.



Analysis

It is not in dispute that the Veteran now has a lumbosacral spine disability, to include lumbosacral strain, DJD, and DDD.  It is also not in dispute that he sustained back injuries in service; his STRs show he sustained back injuries when he fell in November 1967, and in a March 1971 motor vehicle accident.  However, the record shows that the Veteran's back injuries in service apparently resolved.  March 1970 (periodic) and March 1971 (service separation) examination reports are silent for back complaints, history, or abnormal findings.  To the extent that the Veteran attempts to support his claim of service connection for a lumbosacral spine disability by his more recent accounts of continuity of symptoms since service, the Board finds such accounts to be self-serving, inconsistent with (and contradicted by) contemporaneous clinical data (reports of 1994 and 1995 evaluations, outlined above), and not credible.  See Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).    

There is no evidence that lumbosacral spine DJD was manifested in the first postservice year.  The initial postservice record of back complaints was on November 1974 VA psychological evaluation (and following a work-related injury).  DJD was not diagnosed at that time.  Consequently, service connection for a lumbosacral spine disability on the basis that such disability became manifest in service and persisted or on a presumptive basis (for arthritis of the back as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

What remains then is the question of whether, in the absence of a showing of onset in service and continuity since, the Veteran's lumbosacral spine disability may somehow otherwise be related to his remote service (to include the back complaints noted therein).  Whether there is a nexus between a current back disability such as lumbosacral strain, DJD, or DDD and service or complaints therein, absent evidence of continuity, is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore the Veteran's (and his representative's) opinions that his lumbosacral spine disability is related to his back injuries in service (or to another service-connected, or alleged service-connected disabilities) are merely lay speculations and are not competent evidence.  They are without probative value in this matter.  

In fact, there is nothing in the Veteran's postservice treatment records (other than his own reports) that relates his lumbosacral spine disability to his service.  Thus, the only competent, and adequate, opinion that directly addresses whether there is a nexus between the Veteran's current lumbosacral spine disability and his service is the July 2014 VA examiner's opinion to the contrary.  The examiner expressed familiarity with the record and provided a clear explanation of rationale.  He explained that the documented back injuries in service healed without any complications, and pointed to the clinical data that support that finding.  He also noted the postservice private treatment records show that following service the Veteran did not have low back complaints until he sustained an intermittent injury.  [The Board notes that the Veteran has not sufficiently identified the providers of treatment for the intercurrent injuries he sustained or provided releases for their records, and concludes that the only inference to be drawn is that any such records do not support his claim.]  As this opinion is by a medical provider, reflects familiarity with the entire record, and includes rationale with citation to supporting factual data, it is probative evidence in the matter.  Because there is no probative evidence to the contrary, the Board finds it persuasive.  Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a lumbosacral spine disability, and that it must be denied.


ORDER

Service connection for a lumbosacral spine disability is denied.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claim of service connection for sleep apnea.  
Alternate theories of entitlement have been raised.  The Veteran alleges such disability was manifested in service.  His STRs note that he reported occasional shortness of breath while sleeping (in February 1971).  On November 1974 VA psychological evaluation, he reiterated his complaints, reporting difficulty sleeping and shortness of breath.  Alternatively, in a February 2006 letter, a treating physician noted that he treated the Veteran for obstructive sleep apnea (OSA) and indicated service-related psychiatric symptoms "are interfering with the continuity of his sleep."  (The Veteran has established service connection for anxiety disorder NOS.)  In a September 2012 treatment note, the physician opined that the Veteran may have had sleep apnea in service, noting he reported "waking up gasping and choking" in service.  In an April 2015 letter, a private physician noted sleep apnea can accentuate the sleep-related symptoms of PTSD, including the number and intensity of nightmares, repeated awakenings, difficulty falling back to sleep, and an increase in daytime sleepiness and tiredness.  A portion of an article from the Journal of Clinical Sleep Medicine that indicates "Veterans with PTSD also have a high prevalence of [OSA] and untreated OSA worsens the sleep-related symptoms of PTSD" was included with the letter.  [The Board observes that this opinion does not support that PTSD causes or aggravates OSA.]

On July 2014 VA examination, OSA was diagnosed.  The examiner opined sleep apnea is less likely as not caused by or a result of military service.  He reasoned there is no evidence that the Veteran was evaluated or treated for OSA during service or soon thereafter.  He noted the Veteran did complain of shortness of breath at night in December 1970, but found the complaint was insufficient to establish a diagnosis of OSA, noting apneas were not noted in the STRs.  He further reasoned that shortness of breath is mostly caused by lung and heart problems and could be caused by anxiety.  He also noted OSA may cause or aggravate anxiety, but anxiety is not a well-known cause of obstructive sleep apnea.  He noted that obesity and aging are some of the most common etiologic factors for OSA.  The July 2014 opinion is incomplete (and found to be inadequate) because the examiner did not address whether the Veteran's sleep apnea was aggravated by his service-connected anxiety disorder NOS.  Accordingly, another examination to secure a fully adequate medical advisory opinion is necessary.  Supplemental notice regarding a secondary service connection theory of entitlement is also needed.  
The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Regarding the claim of service connection for sleep apnea (on de novo review) the AOJ should provide the Veteran appropriate notice of what is needed to substantiate such claim under both direct and secondary service connection theories of entitlement.  He should have adequate opportunity to respond.

2. The AOJ should then arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his OSA.  The examiner should elicit a history from the Veteran, review his record (to specifically include this remand, his STRs, and postservice treatment records) and provide opinions that respond to the following:

(a) What is the most likely etiology for the Veteran's OSA?  Specifically, is it at least as likely as not (a 50% or better probability) that it arose during (was initially manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by (the concept of aggravation must be specifically addressed) his service-connected anxiety disorder?  If the obstructive sleep apnea is found to not have been caused, but to have been aggravated by anxiety disorder, please identify the degree of impairment that is due to such aggravation.  

(b) If the sleep apnea is deemed to not be related to service, please identify the etiology(ies) considered more likely.  

The examiner must explain the rationale for all opinions (to include identifying any underlying risk factors and explaining the underlying pathology of sleep apnea and how it develops) and comment on the opinions already in the record (expressing agreement or disagreement with each, and explaining the rationale for the agreement/disagreement). 

3. The AOJ should then review the entire record and readjudicate the claim of service connection for sleep apnea.  If it remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


